Citation Nr: 1412503	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A copy of the hearing transcript is of record.

The claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Before deciding this claim, the Board needs an addendum opinion providing further clarification as to the etiology of the Veteran's bilateral sensorineural hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (requiring that VA ensure the adequacy of a VA examination that has been provided).  In June 2010, the Veteran had a VA audiology examination and the examiner essentially determined that the Veteran's hearing loss is unlikely the result of his military duty.  This opinion is inadequate, however, and in this circumstance it is incumbent on the Board to return the report for all necessary additional information and clarification.  See 38 C.F.R. § 4.2 (2013).  In this regard, the VA examiner indicated that the Veteran's hearing loss is possibly consistent with noise exposure, which is the essential basis of the Veteran's claim (albeit that this noise exposure occurred during as opposed to prior to or even at any time since his service).  But without any further explanation from the examiner, including insofar as when this accepted noise exposure occurred (presumably not during the Veteran's service since the examiner disassociated the present-day hearing loss from the Veteran's service), the Board simply is unable to determine the source of this current disability.

This is particularly critical since the Veteran indicated during his hearing that he had worked since service building houses, also that he had just learned to live or cope with his hearing loss until one day while hunting, while at the same time was reportedly in a heavy field artillery unit during his service requiring that he fire or be around howitzers and other large weaponry.  He therefore seemingly has had noise exposure both during and since his service, although he and his wife also testified during the hearing that any noise exposure since service simply pales in comparison to that he had during his service.

In addition, the VA examiner's opinion appears to be based, in part, on the fact that the Veteran's hearing was normal on audiometric testing during his separation examination, which is contrary to the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  If, as an example, the examiner is endorsing a 2005 report of the Institute of Medicine (IOM) essentially concluding there is no such thing as "delayed-onset" hearing loss, which is why he believes it would have been evident during the Veteran's military separation examination if indeed due to noise exposure during his service, there needs to be some further explanation of this or specific citation to medical authority or study for this conclusion.

Lastly, consideration must be given to the December 2013 hearing testimony of the Veteran and his wife, under oath, collectively to the effect that he has experienced continuous hearing loss since his service, even on the assumption there has been additional noise exposure since his service.  Since he has sensorineural hearing loss, so the specific type of hearing loss that is contemplated by 38 C.F.R. § 3.303(b) as an organic disease of the nervous system, he can show the required linkage of his hearing loss to his service by showing continuity of symptomatology since his service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If still available to comment, have the June 2010 VA compensation examiner provide a supplemental medical nexus opinion concerning the etiology of the Veteran's current hearing loss disability, and specifically in terms of the likelihood (very likely, as likely as not, or unlikely) it:  a) incepted during his service from February 1971 to January 1973, or b) since of the sensorineural variety, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial year after service, meaning by January 1974, or c) is otherwise related or attributable to his service - especially to the repeated exposure to loud noise and consequent injury (i.e., acoustic trauma) he claims to have had in service in his military occupational specialty (MOS) as a field artilleryman.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this additional comment (addendum opinion), then have someone else provide it that has the necessary qualifications.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the additional comment, instead, can be provided merely by reviewing the relevant evidence in the file.

The commenting examiner, whoever designated, must review the claims file, including a complete copy of this remand, for the pertinent history.  The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file. 

a.  In providing this additional comment, the examiner is asked to provide further explanation to the June 2010 determination that the Veteran's bilateral hearing loss is POSSIBLY consistent with noise exposure, including in terms of whether this concession is in reference to noise exposure prior to versus during versus since his service or a combination of these occasions.

b.  Consider also the Veteran's and his wife's hearing testimony that he had experienced continuous hearing loss since his discharge from service.

c.  If, as the June 2010 VA compensation examiner seemingly concluded, there is no such thing as 
"delayed-onset" hearing loss, then cite to some medical authority for this view - such as the 2005 report of the Institute of Medicine (IOM).

2.  Ensure the designated examiner provides the additional comment and, most importantly, explanatory rationale the Board has indicated is needed to properly adjudicate this claim of entitlement to service connection for bilateral hearing loss.  If not, take corrective action.  38 C.F.R. § 4.2.


3.  Then readjudicate this claim for service connection for bilateral hearing loss in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


